Citation Nr: 0919191	
Decision Date: 05/21/09    Archive Date: 05/26/09

DOCKET NO.  03-25 220A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for headaches, 
currently evaluated as 30 percent disabling.

2.  Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The Veteran served on active duty from September 1977 to 
September 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
November 2001 and August 2004.  Following an August 2007 
video conference hearing, the Board remanded this case in 
October 2007.


FINDINGS OF FACT

1.  The Veteran's headaches have not resulted in very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.

2.  The Veteran's service-connected disorders include 
headaches and right eye pseudophakia (both 30 percent 
disabling); and left and right knee chondromalacia, bilateral 
hearing loss, and tinnitus (all 10 percent disabling).  

3.  The Veteran's combined disability evaluation is 70 
percent.

4.  The Veteran's service-connected disorders do not preclude 
him from securing and following a substantially gainful 
occupation.




CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for headaches have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 
4.1, 4.7, 4.20, 4.124a, Diagnostic Code 8100 (2008).

2.  The criteria for entitlement to TDIU have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.159, 4.1, 4.16, 4.19, 4.25 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased evaluation for headaches

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  See generally Hart v. Mansfield, 21 
Vet. App. 505 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

The Veteran's headaches have been evaluated by analogy under 
38 C.F.R. § 4.124a, Diagnostic Code 8100, which addresses 
migraine.  Under this section, a 30 percent evaluation 
contemplates characteristic prostrating attacks occurring on 
an average once a month over the last several months.  A 50 
percent evaluation is assigned for migraine with very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  See also 
38 C.F.R. §§ 4.20, 4.27.

During his June 2004 VA neurological examination, the Veteran 
reported "fairly classic migraines" that were associated 
with a visual aura and significant headaches initially 
lasting a day and progressing to the current period of time.  
These were reportedly daily, although the Veteran described a 
headache from the prior week that had lasted the whole week.  
The examiner rendered a diagnosis of apparent headache 
syndrome for most of the Veteran's life, initially and 
possibly tension and/or eye strain headaches.  These were 
noted to have developed and continued on to what appeared to 
be pretty definitely classic migraines with auras and 
happening in clusters almost on a daily basis that "might 
persist most of the whole day to the point where he really is 
unable to work and hold any employment currently."  The 
headaches were noted to make him nauseous and to cause him to 
vomit.  The examiner went on to clarify that the Veteran "is 
not able to hold down employment because of the headaches."

A privately conducted medical examination report from 
September 2004 reflects that the Veteran reported headaches 
approximately five out of seven days.  The pain would last 
for about three to four hours, sometimes throughout the day.  
His temples would throb, and he was very sensitive to light.  
He also had pain behind the eyes and frequent vomiting.  The 
examiner rendered an impression of chronic migraines with 
pain interfering with functional abilities.  

Following the Board's October 2007 remand, the Veteran 
underwent a VA neurological examination in September 2008.  
During that examination, he reported progressively worsening 
headaches that were "more prostrating."  He described 
headaches two to three times per month that were prostrating 
and usually lasting one to two days.  The examiner noted 
significant effects on the Veteran's "usual occupation," 
including decreased concentration and pain.  The examiner 
noted that the Veteran worked in security in an office at a 
desk from 4pm to 12am and that when he got headaches he could 
"turn off the lights."  Overall, the current severity of 
migraine headaches was noted to be mild to moderate.  

In this case, the Board does not find that the schedular 
criteria for a 50 percent evaluation for headaches have been 
met.  The Board is aware of the frequency of the Veteran's 
headaches, as well as the fact that the VA examiner in June 
2004 indicated that such headaches were preventing the 
Veteran from holding down employment.  At no point during 
this appeal, however, have the Veteran's headaches been 
characterized as productive of very frequent completely 
prostrating and prolonged attacks.  The Board further notes 
that the extent of economic inadaptability is in some 
question as well; despite the conclusion of the June 2004 VA 
examiner, the examiner from September 2008 found mild to 
moderate severity, with the Veteran working and able to 
adjust by turning off the lights.  On balance, the Board 
finds the degree of economic inadaptability to be less than 
severe in degree.  Consequently, there is no basis for a 
schedular evaluation in excess of 30 percent.

In this regard, the Board also finds that there is no basis 
for a "staged" rating pursuant to Hart.  Rather, the 
symptomatology shown upon examination during the pendency of 
the appeal has at all times been consistent with the 
currently assigned disability rating.  

Finally, the Veteran has submitted no evidence showing that 
his headaches have has markedly interfered with his 
employment status beyond that interference contemplated by 
the assigned evaluation, and there is also no indication that 
this disorder has necessitated frequent, or indeed any, 
periods of hospitalization during the pendency of this 
appeal.  As such, the Board is not required to remand this 
matter to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1), which concern the assignment of extra-
schedular evaluations in "exceptional" cases.  See Thun v. 
Peake, 22 Vet. App. 111 (2008).

In summary, the evidence does not support an evaluation in 
excess of 30 percent for headaches, and the Veteran's claim 
for that benefit must be denied.  38 C.F.R. §§ 4.3, 4.7.

II.  TDIU

Under VA laws and regulations, a total disability rating 
based on individual unemployability may be assigned upon a 
showing that a Veteran is unable to secure or follow a 
substantially gainful occupation due solely to impairment 
resulting from his or her service-connected disabilities.  
See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  
Consideration may be given to a Veteran's level of education, 
special training, and previous work experience, but age and 
the impairment caused by nonservice-connected disabilities 
are not for consideration in determining whether such a total 
disability rating is warranted.  See 38 C.F.R. §§ 3.341, 
4.16, 4.19.  Marginal employment, defined as an amount of 
earned annual income that does not exceed the poverty 
threshold determined by the United States Department of 
Commerce, Bureau of the Census, shall not be considered 
substantially gainful employment.  38 C.F.R. § 4.16(a).

Furthermore, a total disability rating may be assigned where 
the combined rating for the Veteran's service-connected 
disabilities is less than total if the disabled Veteran is 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  Specifically, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more; if there are two or more 
disabilities, there shall be at least one ratable at 40 
percent or more and sufficient additional disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. 
§§ 3.340, 3.341, 4.16(a).  In exceptional cases, an extra-
schedular rating may be assigned on the basis of a showing of 
unemployability alone.  See 38 C.F.R. § 4.16(b).  

In this case, the Veteran's service-connected disabilities 
include headaches and right eye pseudophakia (both 30 percent 
disabling); and left and right knee chondromalacia, bilateral 
hearing loss, and tinnitus (all 10 percent disabling).  The 
Veteran's combined disability evaluation is 70 percent.  See 
38 C.F.R. § 4.16(a).  In the absence of any single disability 
rated at 40 percent or more, this combined evaluation does 
not meet the initial criteria for schedular consideration for 
the grant of TDIU under 38 C.F.R. § 4.16(a), and the question 
thus becomes whether there exists an extra-schedular basis 
for the grant of entitlement to TDIU.  38 C.F.R. § 4.16(b).

In this regard, the Board has considered the Veteran's 
educational and employment background.  In a March 2001 
statement, a VA vocational counselor noted both the Veteran's 
service-connected disorders and other disorders (i.e., 
diabetes, post cataract surgery, herpes, an enlarged heart, 
and diabetic eye problems) in finding that the Veteran was 
"unlikely to be able to enter employment with all the 
conditions that he has."  In his June 2001 application, the 
Veteran reported last working full time in May 2000, 
cleaning, and indicated that he had four years of high school 
education.  In the report of a July 2001 VA examination, he 
indicated that he had last worked in April 2000, noting that 
he had left primarily because of diabetes with decreased 
vision and pains in the feet rather than due to headaches. 
Finally, the Veteran has submitted multiple statements from 
acquaintances and relatives addressing the severity of his 
service-connected disorders and their effects on his 
functioning. 
 
The Board is aware that the VA neurological examiner from 
June 2004 found that the Veteran "is not able to hold down 
employment because of the headaches."  However, the Veteran 
reported during his August 2007 hearing that he had been 
working in security five days a week for the past five 
months, with a "3 to 11" shift.  Moreover, the Board is 
mindful of the findings from the Veteran's September 2008 VA 
neurological examination report.  In this report, the 
examiner noted that migraine headaches had significant 
effects on the Veteran's usual occupation, including 
decreased concentration and pain, but also found that the 
Veteran "works in security in an office at desk from 4pm-
12am."  Under such circumstances, the Board cannot find the 
Veteran to be unemployable and certainly does not conclude 
that the sort of exceptional circumstances contemplated by 
38 C.F.R. § 4.16(b) are present in this case.  See also Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (the relevant 
question is whether the Veteran is capable of performing the 
physical and mental acts required by employment).  

Overall, the Board concludes that the preponderance of the 
evidence is against the Veteran's claim that his service-
connected disabilities render him unable to obtain or retain 
substantially gainful employment.  Accordingly, the 
preponderance of the evidence is against his claim of 
entitlement to TDIU.  

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the Veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the Veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  
The Board would point out, however, that the Veteran is free 
to reopen his claim at any time, particularly should his 
circumstances change.

III.  Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Notice 
should be provided to a claimant before the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

38 C.F.R. § 3.159 has been revised in part, effective as of 
May 30, 2008.  73 Fed. Reg. 23,353-23,356 (April 30, 2008).  
The final rule, among other changes, removes the third 
sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request the claimant to provide any evidence in his or 
her possession that pertains to the claim.  

In the present case, the Veteran was first provided with a 
notice letter addressing his claims in August 2003, 
subsequent to the TDIU rating decision but prior to the 
increased evaluation rating decision.  

In this regard, the Board notes that, in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), the United States Court of 
Appeals for Veterans Claims (Court) held that, at a minimum, 
adequate VCAA notice requires that: (1) VA notify the 
claimant that, to substantiate such a claim, the claimant 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  

In this case, the Board finds that the August 2003 letter 
addressed only the general need for medical evidence showing 
that the Veteran's disability had gotten worse.  As such, the 
Veteran has received inadequate notice.  The Board, in 
considering whether this error prejudiced him, notes that in 
Vazquez-Flores the Court indicated that consideration was 
warranted for whether there existed subsequent VA action that 
served to render any pre-adjudicatory notice error non-
prejudicial.  Id. at 46-47.  

In the present case, in fact, the Veteran was provided with 
the criteria of Diagnostic Code 8100 in a January 2005 
Statement of the Case.  Moreover, a more detailed notice 
letter was furnished to the Veteran in October 2007.  In this 
letter, he was informed that he could send medical evidence, 
including both clinical findings and laboratory or other 
testing; and statements from other individuals able to 
describe from their knowledge and personal observations in 
what manner his disability had gotten worse.  The Veteran's 
appeal was subsequently readjudicated in a January 2009 
Supplemental Statement of the Case.  Moreover, the Veteran 
was provided an opportunity to respond within a reasonable 
time period following readjudication.

Given the extent of the actions described above, the Board 
finds that any notice errors with regard to the second and 
third requirements of Vazquez-Flores are not prejudicial, 
inasmuch as they did not affect the essential fairness of the 
adjudication.

Also of note to the Board is that, in the October 2007 
letter, the Veteran was notified that a disability rating and 
an effective date for the award of benefits are assigned in 
cases where service connection is warranted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In addition, VA has fulfilled its duty to assist in obtaining 
identified and available evidence needed to substantiate a 
claim.  The Veteran's relevant private and VA treatment 
records have been obtained.  Following a request for records, 
VA was notified in November 2007 that no records from the 
Social Security Administration were available. Additionally, 
the Veteran has been afforded multiple VA examinations.

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.


ORDER

Entitlement to an increased evaluation for headaches, 
currently evaluated as 30 percent disabling, is denied.

Entitlement to TDIU is denied.


____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


